


110 HR 485 IH: Small Tracts Reform

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 485
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Small Tracts Act to facilitate the exchange
		  of small tracts of land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Tracts Reform
			 Act.
		2.Facilitation of
			 exchange of small tracts
			(a)Expansion of
			 availability of lands for sale or exchangeSection 3 of Public
			 Law 97–465 (16 U.S.C. 521e; section 3 of the Act commonly known as the Small
			 Tracts Act) is amended—
				(1)by striking
			 not practicable and inserting either not practicable or
			 not expedient;
				(2)by striking
			 , which have a value as determined by the Secretary of not more than
			 $150,000,; and
				(3)in
			 paragraph (1)—
					(A)by striking
			 parcels of forty acres and inserting parcels or portions
			 of parcels of 100 acres; and
					(B)by striking
			 under the mining laws.
					(b)Rules or
			 regulations not requiredNothing in the amendments made by this
			 section shall require the Forest Service to issue rules or regulations prior to
			 any sale, exchange, or interchange under Public Law 97–465 (16 U.S.C. 521c et
			 seq.).
			
